Name: COMMISSION REGULATION (EC) No 2846/95 of 7 December 1995 repealing Regulation (EC) No 1788/95 concerning the stopping of fishing for whiting by vessels flying the flag of France
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 9 . 12. 95 ( ENI Official Journal of the European Communities No L 296/15 COMMISSION REGULATION (EC) No 2846/95 of 7 December 1995 repealing Regulation (EC) No 1788/95 concerning the stopping of fishing for whiting by vessels flying the flag of France tered in France should therefore be permitted ; whereas consequently it is necessary to repeal Regulation (EC) No 1788/95 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Commission Regulation (EC) No 1788/95 (2) stopped fishing for whiting in the waters of ICES division VIII by vessels flying the flag of France or registered in France ; Whereas, on 13 October 1995, Spain transferred to France 1 500 tonnes of whiting in the waters of ICES division VIII ; whereas fishing for whiting in the waters of ICES division VIII by vessels flying the flag of France or regis HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1788/95 is hereby repealed . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1995. For the Commission Emma BONINO Member of the Commission (') OJ No L 261 , 20 . 10 . 1993, p . 1 . (2) OJ No L 174, 26 . 7. 1995 , p. 1 .